Per curiam.
This appeal is from a judgment decreeing that the appellants were in contempt of the Hall County Superior Court and ordering that they be imprisoned for a period of ten days.
The appellee filed a motion to dismiss the appeal on the basis that the issues presented by the appeal are now moot since the appellants have served their sentences. The appellee supported his motion by an affidavit of the Chief Deputy Sheriff of Hall County, Georgia.
The sentences having been served; the questions raised in this appeal are moot.

Appeal dismissed.


All the Justices concur.